Citation Nr: 1514166	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine prior to December 5, 2012.

2.  Entitlement to a rating in excess of 40 percent for the service-connected degenerative disc disease of the lumbar spine after December 5, 2012.

3.  Entitlement to a compensable evaluation for the service-connected bilateral hearing loss disability.

4.  Whether the Veteran's November 2007 request for reinstatement of his withdrawn appeal was timely.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to December 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing with the Board.  In a letter dated in November 2014, the Veteran and his representative of record were informed by the RO that his Travel Board hearing was scheduled for December 2014.  The Veteran failed to appear for his hearing, and, to date, has not submitted an argument as to why his hearing should be rescheduled.  

In May 2014, the RO increased the rating for the service-connected degenerative disc disease of the lumbar spine from 10 percent to 40 percent, effective on December 5, 2012.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).  

Thus, in this case, there are two stages of ratings on appeal as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to an increased rating for posttraumatic stress disorder and major depressive disorder have been raised by the record in a July 2014 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to December 5, 2012, the Veteran's degenerative disc disease of the lumbar spine was manifested by pain and some limitation of motion, but forward flexion of the spine was not limited to 60 degrees or less, and the combined range of motion of the spine was not limited to 120 degrees or less, nor was there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  The Veteran's lumbar spine is not ankylosed and there have been no findings of neurological abnormalities associated with the Veteran's lumbar spine disability for the entire appeal period.

3.  The Veteran's degenerative disc disease of the lumbar spine, at worst, was manifested by incapacitating episodes lasting for one week, but less than two weeks over the last 12 months.

4.  At worst, the Veteran's hearing acuity was level II in the left ear and level I in the right ear during the appeal period.

5.  In September 2007, the Veteran, through his representative, withdrew his appeal to a July 2005 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for the service-connected degenerative disc disease of the lumbar spine prior to December 5, 2012, is not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2014).

2.  The criteria for a disability rating higher than 40 percent for the service-connected degenerative disc disease of the lumbar spine since December 5, 2012, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2014).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).

4.  The July 2005 rating decision became final when the Veteran's representative withdrew his appeal in September 2007.  38 C.F.R. §§ 20.204, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In September 2007, the Veteran's representative at the time submitted a signed statement indicating that after consultation with the Veteran he wished to "drop all issues on appeal."  This statement met the criteria for withdrawal of the appeal of the RO's July 2005 rating decision, which denied higher evaluations for the Veteran's service-connected degenerative disc disease and bilateral hearing loss disability.  As withdrawal of an appeal is deemed a withdrawal of the notice of disagreement and the one year period for filing a notice of disagreement with the July 2005 rating decision had lapsed by September 2007, the July 2005 rating decision is final and not in appellate status.  See 38 C.F.R. §§ 20.204, 20.302 (2007).  The November 2007 request to reinstate the appeal was not timely.  

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

The RO provided pre-adjudication VCAA notice by letters dated in April 2008 and June 2008.  The Veteran was notified of the evidence needed to substantiate the claims for increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in May 2008, January 2009, March 2009, and December 2012.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the evidence does not show that the degenerative disc disease of the lumbar spine or the bilateral hearing loss disability have undergone a material change to require a re-examination under 38 C.F.R. § 3.327 (2014).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


III. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that unappealed rating decisions granted service connection for the Veteran's bilateral hearing loss and degenerative disc disease of the lumbar spine.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Rating in Excess of 10 percent for the Lumbar Spine before December 5, 2012

The Veteran's degenerative disc disease of the lumbar spine is currently rated as 10 percent disabling before December 5, 2012, under Diagnostic Code 5237, which refers to the General Rating Formula for Diseases and Injuries of the Spine.  The higher 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Note (2) of the General Rating Formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Plate V, 38 C.F.R. § 4.71a.
Applying these criteria to the facts of this case, the Board finds that the Veteran is not entitled to a higher rating of 20 percent for his degenerative disc disease of the lumbar spine prior to December 5, 2012.  None of the requirements for the higher 20 percent disability rating were diagnosed or objectively noted prior to December 5, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Specifically, regarding forward flexion, during his May 2008 VA examination, the Veteran's forward flexion of his thoracolumbar spine was to 90 degrees, even when considering his pain (keeping in mind that normal is to 90 degrees).  During the March 2009 VA examination, the Veteran's forward flexion was to 65 degrees, even when considering his pain.  The VA and private treatment records in the claims file do not provide contrary results.  Thus, the Veteran's forward flexion of the thoracolumbar spine has not been 60 degrees or less during the appeal period - the requirement for the 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Further, at the May 2008 VA examination, the Veteran's combined range of motion was 240 degrees, even when considering his pain (with normal being 240 degrees).  At the March 2009 VA examination, the Veteran's combined range of motion was 170 degrees, even when considering his pain.  The VA and private treatment records in the claims file do not provide contrary results.  Thus, the Veteran's combined range of motion of the thoracolumbar spine has not been 120 degrees or less during the appeal period - the requirement for the 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Regarding muscle spasms of the lumbar spine, this symptom was not displayed at the VA compensation examinations or in the VA and private treatment records.  Regarding guarding of the lumbar spine, this symptom was not displayed at the May 2008 or March 2009 VA compensation examinations, or in the VA and private treatment records.  Curvature of the spine was normal at both examinations.  As such, the Board finds that the Veteran's degenerative disc disease of the lumbar spine has not been manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis during the appeal period - the requirement for the 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Regarding the Veteran's pain in his lumbar spine, the May 2008 VA examiner determined that the Veteran did not have pain on active motion, passive motion, or repetitive motion of the lumbar spine.  Additionally, the VA examiner determined that the Veteran did not have additional loss of motion on repetitive use of the joint.  The March 2009 VA examiner found that the Veteran did have pain on motion and pain on repetitive motion, but the examiner concluded that the pain did not cause any additional limitation of motion of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Here, though, even when considering the Veteran's pain, his ranges of motion of the lumbar spine, as documented in the VA examinations and the treatment records, do not provide objective support for a higher disability rating of 20 percent.  Thus, the Veteran is not entitled to a higher disability rating based on his pain and functional loss in the lumbar spine prior to December 5, 2012.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Here, there is no objective evidence showing that the Veteran's lumbar spine disability has resulted in incapacitating episodes in the private and VA outpatient treatment records.  At the May 2008 and March 2009 VA examination, the Veteran did not report experiencing incapacitating episodes.  For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  To warrant a rating in excess of 10 percent based on incapacitating episodes of IVDS, the evidence must show incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months.  This would warrant a 20 percent rating pursuant to Diagnostic Code 5243; however, as noted, the Veteran did not report incapacitating episodes prior to December 5, 2012.  Thus, the Veteran is not entitled to a higher rating of under Diagnostic Code 5243, referring to IVDS, before December 5, 2012.  38 C.F.R. § 4.71a.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran, to include his testimony before the Board, his correspondence to VA and his statements to various medical providers.

The Veteran has provided competent lay testimony; however, the Board is assigning more probative weight to the findings on examination by medical professionals after interview of the Veteran.  These findings take into account the Veteran's lay statements, medical examination, and the examiner's medical knowledge and experience.  Thus, they are highly probative.   

Finally, the Board has considered whether a separate disability rating is warranted based upon neurological abnormalities associated with the Veteran's degenerative disc disease of the lumbar spine.  However, both examiners evaluated the Veteran's neurological function as normal and treatment records do not indicate any neurologically abnormalities associated with the Veteran's degenerative disc disease of the lumbar spine.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim.  Thus, there is no reasonable doubt to resolve in his favor and his claim of entitlement to a disability rating in excess of 10 percent for the degenerative disc disease of the lumbar spine prior to December 5, 2012, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B. Rating in Excess of 40 percent for the Lumbar Spine after December 5, 2012

Diagnostic Code 5237 refers to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The next higher rating of 50 percent is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

In this case, there is no evidence that the Veteran's lumbar spine is ankylosed.  The December 2012 VA examination report determined that the Veteran's lumbar spine had motion in every direction, thereby precluding a finding of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (5), indicating that, for VA compensation purposes, unfavorable ankylosis is a disorder in which the entire thoracolumbar spine is fixed in flexion or extension.  The Veteran's range of motion is certainly limited; however, at no time was ankylosis of the lumbar spine demonstrated.  Additionally the VA examiner found that there was no radiculopathy or neurologic abnormalities associated with the Veteran's lumbar spine disability.  Therefore, the Veteran is not entitled to a separate rating for neurological impairment.

Additionally, since 40 percent is the highest rating available for limitation of motion of the lumbar spine, there is simply no basis to assign a higher rating based on painful motion.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion).  See DeLuca, 8 Vet. App. at 202.  

Degenerative disc disease can also be rated under Diagnostic Code 5243.  Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine (described above) or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Here, there is no objective evidence showing that the Veteran's lumbar spine disability has resulted in incapacitating episodes in the private and VA outpatient treatment records.  At the December 2012 VA examination, the Veteran indicated that he had experienced incapacitating episodes due to his lumbar spine disability for at least one week, but less than two weeks in the last 12 months.  For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  To warrant a rating in excess of 40 percent based on incapacitating episodes of IVDS, the evidence must show incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This would warrant a 60 percent rating pursuant to Diagnostic Code 5243; however, as noted, according to the Veteran, his lumbar spine disability was manifested by incapacitating episodes occurring at least one week, but less than two weeks in the last 12 months.  Thus, the Veteran is not entitled to a higher rating of under Diagnostic Code 5243, referring to IVDS, since December 5, 2012.  38 C.F.R. § 4.71a.

The Veteran has provided competent lay testimony; however, the Board is assigning more probative weight to the findings on examination by medical professionals after interview of the Veteran.  These findings take into account the Veteran's lay statements, medical examination, and the examiner's medical knowledge and experience.  Thus, they are highly probative.   

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent for his lumbar spine disability since December 5, 2012 - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany, 9 Vet. App. 518 at 519.

C. Compensable Evaluation for Bilateral Hearing Loss Disability

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies of: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

On his Form 9 appeal and in other statements, the Veteran contends that his service-connected bilateral hearing loss disability should be rated higher than the noncompensable evaluation currently awarded to him.  The audiograms of record during the appeal period do not support findings that would warrant the Veteran more than the assigned zero percent (noncompensable) rating under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86. 

The Veteran filed his claim for compensation in February 2008.  He was afforded a VA examination in May 2008, at which time his puretone thresholds, in decibels, were as follows:







HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
50
65
49
LEFT
30
45
50
60
46

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 92 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral I for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row I, the left ear, with column I, the right ear.

The Veteran was also provided a VA examination in January 2009, which revealed puretone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
70
75
65
LEFT
55
65
75
80
69

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 100 percent in the left ear.  The VA examiner opined that while the Veteran had bilateral hearing loss, he was unable to diagnosis the Veteran's hearing loss.  During the audiological evaluation, the Veteran had to be reinstructed several times due to inconsistent responses.  The VA examiner further elaborated that speech recognition is a much more complicated task than responding to puretones.  The VA examiner concluded that the Veteran's hearing was better than was reported during testing and he recommended that the Veteran be rescheduled for another audiometric evaluation.  Given that the results of this testing were unreliable, the Board finds that this examination is not adequate for rating purposes.  See Barr, 21 Vet. App. at 303.  

The Veteran was provided another VA examination in December 2012, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
65
60
51
LEFT
20
45
65
70
50

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 90 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral II for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row I, the right ear, with column II, the left ear.

Moreover, the May 2008 and December 2012 VA examinations do not demonstrate an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz, or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Additionally, there is no examiner certification that the use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

Thus, both VA examinations have resulted in findings corresponding to a noncompensable evaluation.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

After a careful review of the evidence of record, both subjective and objective, the Board finds that based on the reports during the period of the appeal, the Veteran's hearing tests are against findings that would warrant more than the assigned noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. §§ 4.85, 4.86.

The Veteran's subjective reports of difficulty hearing that prevented him from understanding conversations have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examinations showed no basis for any increase in disability evaluation.  

The application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports demonstrate that the appropriate rating for the bilateral hearing loss disability is a noncompensable one throughout the appeal period.  See 38 C.F.R. § 4.85.  The Veteran did not meet the criteria for a compensable rating during any discrete period involved in this appeal.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Extraschedular Consideration

Additionally, the Board has considered whether a referral for an extraschedular rating is warranted for the degenerative disc disease of the lumbar spine and the bilateral hearing loss disability.  See Thun v. Peake, 572 F. 3d 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss disability and degenerative disc disease of the lumbar spine.  

With regard to the Veteran's bilateral hearing loss disability, the Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  

With regard to the Veteran's degenerative disc disease of the lumbar spine, the rating criteria account for and accurately reflect the level of disability manifested by the Veteran's pain on motion and diminished range of motions.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, the evidence does not reflect that the Veteran's bilateral hearing loss disability or degenerative disc disease of the lumbar spine causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

A rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine prior to December 5, 2012, is denied.

A rating in excess of 40 percent for the service-connected degenerative disc disease of the lumbar spine after December 5, 2012, is denied.

A compensable evaluation for the service-connected bilateral hearing loss disability is denied.

The February 2005 rating decision is final and not in appellate status.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


